DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Na’aman et al. (US 2020/0041780 A1) in view of Gu et al. (US 7,292,251 B1).

Regarding claim 1, Na’aman discloses a microscope system (see 100 in fig. 1) comprising: a microscope (see 102 in fig. 1) that acquires a microscopic image (see fig. 4A); and a hardware processor (see 106 in fig. 1), wherein the hardware processor is configured to perform processes comprising: causing the microscope to perform a series of image-shooting operations for acquiring a plurality of microscopic images (e.g. see ¶ [0010]); outputting an access code generated in response to a start of the series of image-shooting operations (e.g. see ”link” in ¶ [0014]), the access code being used to access image-shooting information pertaining to the series of image-shooting operations (e.g. see ¶ [0014]); assessing a validity of access from a communication terminal (see receiving image in112 validating access in fig. 1) to the image-shooting information based at least on input information transmitted from the communication terminal and one of the access code and details of the access code (see 106, 124 and 112 in fig. 1).
Although Na’aman discloses determining, based at least on one of terminal for specifying the communication terminal and user for specifying a user of the communication terminal, whether to allow at least one of changing of settings of the series of image-shooting operations (e.g. see “enable real time control of image collection and processing …. as an image is being captured or constructed or as additional images are being collected” in ¶ [0117]) and controlling of the microscope during intervals in the series of image-shooting operations to be performed (e.g. see ¶ [0117]), wherein the hardware processor is configured to perform the assessing process and the determining process before completion of the series of the image-shooting operations (e.g. see “alter operation” in ¶ [0151]), it is noted that Na’aman does not disclose wherein the determining of the user includes the user identification information.
However, Gu discloses a temelmicrocope system wherein the determining of the user includes the user identification information (see “password” of step 10 in fig. 2a).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Gu teachings of user identification into Na’aman remote system access for the benefit of preventing unauthorized access to protect administrative issues such as medical licensing, legality, payment, medical insurance, patient privacy.

Regarding claim 2, Gu further discloses wherein the circuitry outputs the access code to a display apparatus (see “captured images” in third step in fig. 2a).

Regarding claim 3, Gu further discloses comprising: the display apparatus, which displays the access code output from the circuitry (see “left column available images” in fig. 4a).

Regarding claim 6, Gu further discloses wherein the circuitry outputs the access code to an e-mail server (e.g. see C5, L11-13).

Regarding claim 8, Gu further discloses wherein the circuitry assesses the validity of the access based on a result of comparison between the input information (see “password” of step 10 in fig. 2a) and either the access code or the details of the access code (e.g. see C10, L2-5).

Regarding claim 9, Gu further discloses wherein the circuitry assesses the validity of the access based on at least either terminal identification information for specifying the communication terminal or user identification information for specifying a user of the communication terminal (see “password” of step 10 in fig. 2a) and a result of comparison between the input information and either the access code or the details of the access code (e.g. see C10, L2-5).

Regarding claim 10, Gu further discloses wherein when determining that the access is valid, the circuitry transmits the image-shooting information to the communication terminal (e.g. see C10, L31-39).

Regarding claim 12, the references further discloses wherein the circuitry performs exclusive control for the changing of the settings of the series of image-shooting operations and the controlling of the microscope during the intervals in the series of image-shooting operations (e.g. see Na’aman ¶ [0151]).

Regarding claim 14, Gu further discloses wherein the circuitry generates the access code in response to the start of the series of image-shooting operations (e.g. see C5, L15-17), and generates a different access code for each series of image-shooting operations (see index for each file in fig. 11c).

Regarding claim 16, Gu further discloses wherein the access code is a two-dimensional code (e.g. see C10, L34-37).

Regarding claim 17, Gu further discloses wherein details of the two-dimensional code are a URL of a web page (e.g. see C10, L34-37).

Regarding claim 18, Gu further discloses wherein the circuitry includes a storage unit that stores the plurality of microscopic images (see “save” in steps 11 and 12 in fig. 2a).

Regarding claim 19, the claim(s) recite a method with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.



Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Na’aman and Gu in view of Barral et al. (US 2019/0378610 A1).

Regarding claim 4, although Gu discloses wherein the circuitry outputs the access code, it is noted that Gu does not disclose wherein outputs are to a printing apparatus.
However, Barral discloses a multi-user authentication system wherein outputs are to a printing apparatus (see fig. 6; e.g. see ¶ [0062]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Barral teachings of bar code access into Gu access authentication as an added feature for the benefit of flexibility in accessing the microscope system.

Regarding claim 5, the references further discloses comprising: the printing apparatus, which prints out the access code output from the circuitry (see Barral fig. 6; e.g. see Barral ¶ [0062]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Na’aman and Gu  in view of Harris et al. (US 2019/0206003 A1).

Regarding claim 15, although Gu discloses wherein the circuitry generates the access code in response to the start of the series of image-shooting operations (e.g. see C10, L34-37), it is noted that Gu is silent wherein the microscope system includes a plurality of microscopes, and the circuitry generates a different access code for each of the plurality of microscopes.
However, Harris discloses a remote access to a plurality of medical devices, and providing a different access code for each of the plurality of medical devices (see 106s in fig. 1; e.g. see ¶ [0320]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Harris teachings of unique ID into Gu virtual telemicroscope as an upgrade for the benefit of accommodating for individual access of plurality of medical devices such as microscopes.

Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-10, 12 and 14-20 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Mysore et al. (US 2021/0029298 A1), discloses devices access and control thereof.
2.	Thrower (US 2020/0218817 A1), discloses medical device remote access and authorization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485